NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois  60604
                                                                     
                                    Submitted February 1, 2008*
                                        Decided May 12, 2008

                                              Before

                             JOHN L. COFFEY,  Circuit Judge    

                             TERENCE T. EVANS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge       

No. 07‐3423

UNITED STATES OF AMERICA,                              Appeal from the United States District 
     Plaintiff‐Appellee,                               Court for the Southern District of 
                                                       Indiana, Indianapolis Division.
       v.
                                                       No. 05 C 1529
ALL FUNDS AND OTHER 
PERSONAL PROPERTY,                                     Larry J. McKinney,
SILVERADO FOUNDATION, et al.,                          Judge.
     Defendants.

APPEAL OF: JEFFREY COLLINS

                                            O R D E R

       Jeffrey Collins pleaded guilty to charges of continuing criminal enterprise, see
21 U.S.C. § 848, money laundering, see 18 U.S.C. § 1956(a)(1), and escape, see 18 U.S.C.


       *
        This appeal is successive to No. 07‐1532 and has been submitted to the original
panel under Operating Procedure 6(b).   After examining the briefs and the record, we have
concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the briefs and
the record.  See FED. R. APP. P. 34(a)(2).
No. 07‐3423                                                                                       Page 2

§ 751(a), and he was sentenced to 23 years’ imprisonment.  As part of his plea agreement, he
committed to aid the forfeiture of assets that he acquired through an extensive drug
importation scheme beginning in the 1980ʹs.  Significant to this appeal, he also agreed not to
contest any forfeiture proceedings commenced by the government.  The forfeitable assets
were under his control through various corporations located in the Principality of
Liechtenstein.  Instead of assisting the forfeiture, however, Collins contested it for years in
the courts of Liechtenstein.  In response the government obtained a ruling from the district
court in Collins’s criminal case that Collins breached his plea agreement by contesting the
forfeiture of the Liechtenstein assets.  We upheld that decision.  See United States v. Collins,
503 F.3d 616 (7th Cir. 2007). 

        In 2005 the government also initiated a civil forfeiture proceeding in the district
court.  Through that litigation, the government laid claim to funds, equivalent in amount to
Collins’s forfeited assets, in a bank in the United States with an interbank account belonging
to the bank in Liechtenstein that held Collins’s assets.  See 18 U.S.C. § 981(k).  Collins
contested that claim in the civil proceeding.  After the district court found that Collins
breached his plea agreement, the court specifically enforced the forfeiture terms of the plea
agreement by dismissing from the civil case Collins’s claims to the contested assets, and it
entered judgment for the government.  That judgment precipitated this appeal from the civil
case.1

        We have already ruled that Collins’s plea agreement was valid, that the district court
had jurisdiction to enforce it, and that his attempt to contest the government’s forfeiture
efforts was a breach of his agreement.  See Collins, 503 F.3d at 618‐19.  Collins may not
relitigate those issues in this appeal.  See Tyrer v. City of South Beloit, 516 F.3d 659, 663 (7th
Cir. 2008). 

        Collins argues that the district court erroneously dismissed his claim to the
Liechtenstein‐based assets.  As is the standard for reviewing equitable remedies in general,
we would review for abuse of discretion the district court’s decision to specifically enforce
the plea agreement by dismissing Collins’s claims to those assets.  See, e.g., Raymond v.
Ameritech Corp., 442 F.3d 600, 606 (7th Cir. 2006); Chi. Dist. Council of Carpenters Pension Fund
v. K & I Constr., Inc., 270 F.3d 1060, 1065 (7th Cir. 2001); Bryant v. City of Chi., 200 F.3d 1092,
1100 (7th Cir. 2000); see also United States v. Bradley, 381 F.3d 641, 648 (7th Cir. 2004) (contract
principles govern breach of plea agreements); United States v. Grimm, 170 F.3d 760, 763‐65
(7th Cir. 1999) (when government breached plea agreement, specific performance was
appropriate remedy).  It would appear that the district court’s dismissal of Collins’s claims



       1
        Because this appeal emanates from the final order of the civil case, we have used the
caption from that case.
No. 07‐3423                                                                                   Page 3

to the forfeited assets was an appropriate remedy for his breach of the plea agreement.  The
district court’s finding that Collins was in breach of the plea agreement by contesting the
forfeiture proceedings would have no teeth if Collins could continue contesting the
forfeiture.   

        But we need not even go this far because Collins’s appeal itself is really just another
attempt to contest the forfeiture of his assets, further violating his plea agreement.  As we
said in the earlier appeal, see Collins, 503 F.3d at 618‐19, Collins obligated himself not to
block the government’s forfeiture efforts.  This obligation remains binding.  See Nunez v.
United States, 495 F.3d 544, 546‐47 (7th Cir. 2007) (where plea itself is valid, waiver within
the plea agreement is valid); United States v. Nave, 302 F.3d 719, 720‐21 (7th Cir. 2002)
(same).  His latest appeal violates his agreement to abandon such a challenge.  Because
Collins validly waived any challenge to the district court’s ruling favoring the government’s
forfeiture efforts, we must dismiss Collins’s appeal, as we would dismiss any appeal that
violates a plea agreement.  See United States v. Blinn, 490 F.3d 586, 588‐89 (7th Cir. 2007)
(dismissing appeal pursuant to waiver of challenge to district court’s judgment); Nave, 302
F.3d at 720‐21 (same).

        We note that because Collins’s plea agreement requires us to dismiss this appeal, we
need not reach Collins’s argument that the government initiated the forfeiture suit beyond
the statute of limitations.  The government argues that the applicable five‐year statute,
19 U.S.C. § 1621, is tolled because the assets at issue were located in Liechtenstein.  See
United States v. All Funds in Account Nos. 747.034/278, 747.009/278, & 747.714/278 Banco
Español de Crédito, Spain, 295 F.3d 23, 27 (D.C. Cir. 2002).  But the statute under which the
government seized the interbank accounts, § 981(k), states that the forfeited funds are
“deemed to have been deposited into the interbank account.”  The parties do not address
whether this latter language means that the forfeited assets are no longer legally absent. 
Similarly, we need not consider whether Collins’s assets had to be deposited in the
Liechtenstein accounts after Congress enacted § 981(k) for that statute to support the
government’s seizure in this case.  See United States v. Union Bank for Savings & Investment
(Jordan), 487 F.3d 8, 15‐16 (1st Cir. 2007). 

                                                                                  DISMISSED